DETAILED ACTION 
Response to Amendment
This office action has been issued in response to the response filed 2/19/21.  Claims 1-13, 19 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive as articulated in the “response to arguments” section below.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly this action is made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mykland (US PGPUB # 20060004997) in view of Ellis et al. (US PGPUB # 20060031600).  independent claim 1, 19 Mykland discloses: A device coupled with a target circuit [device coupled with target – Mykland 0008], the device comprising:
	        a. a memory, the memory storing a plurality of instructions [The instruction pipe may be coupled with an instruction source, such as a memory device or bus - Mykland 0008; decompressed instructions may be stored in instruction buffers 22 located within, or associated with, the instruction pipe 6 and/or the RLU 8 - Mykland fig 1 in view of paragraph 0168-0170; efficiently execute one, or more than one, or a set of instructions in a single instruction cycle - Mykland 0176], each instruction including a fetch configuration data portion [A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array - Mykland 0009 in view of  “Ascenium Processor A0 executes a series of custom mega-instructions and data directives instead of a set of RISC or CISC instructions” - Mykland 0574] and a transfer configuration data portion [each context includes a link to a next context as a fetch configuration portion as well as transfer data as a transfer configuration data portion  - Ellis fig. 4a steps 402-408] & [begin executing instruction [Wingdings font/0xE0] fetch next instruction & fetch output data for next instruction & store data from previous instruction - Mykland fig. 9; Instructions and data may be accessed via a shared bus or via a separate instruction bus and data bus. The decompression circuit accepts compressed instructions and memory management directives from the instruction bus, decompresses each instruction, and transmits the decompressed instruction to the reprogrammable logic unit - Mykland abstract; instructions received by the instruction pipe 6 may control the operations of the data pipe 10. Instructions directing the storage, transmission, receipt, or movement of data or instructions stored in the data pipe 10 can be transmitted from the instruction pipe 6 via an instruction pathway 32 of the decompression circuit 20 - Mykland 0173; The sequence of machine instructions consist of two types of instructions: configuration data for the RLU directed at the Instruction Pipe, known as RLU Instructions, and data movement instructions directed at the Data Pipe, known as Data Directives…There are four types of Data Directives: reads, writes, fetches, and configuration - Mykland 0204; header obtained from start of fetch block and used to establish fetch and transfer configuration data - Mykland 0294 in view of 0305-0310; statically schedule the fetching and fetch order of RLU Instructions and Data Directives in an area of code - Mykland 0458; To imagine an operating system running on an Ascenium Processor A0, it is best to think of an Ascenium Processor A0 as just like a normal Processor A0 except that it executes a series of custom mega-instructions and data directives instead of a set of RISC or CISC instructions - Mykland 0574]; 
	        b. a memory controller coupled to the memory [any number of local or remote memory controllers - Mykland 0303-0304, fig R-S; data unit/pipe 10 is a functional equivalent of a memory controller & is bi-directionally coupled to memory – Mykland fig 1 in view of 0009 teaching “The data pipe is a processor used substantially for performing data movement” which suggests that the data pipe must control access of a memory in order to perform data movement to/from the memory] [data controller - Ellis abstract], and adapted to receive instructions and output data from the memory [memory controller(s) operable to receive instructions and output data from memory - Mykland 0290, 0293-0294]; and 
	        c. a back buffer [back buffer - Mykland 0078-0081; plurality of back buffers of the invented general-purpose computer - Mykland 0080] coupled with the memory controller and adapted to receive instructions from the memory controller [input to the instruction pipe is a variable width buffer 64 bytes wide & can be addressed by up to 32 of the internal memory controllers or by the external memory controller to move instructions in - Mykland 0290] and sequentially assert each received instruction [a broadest reasonable interpretation of the verb ‘assert’ as used in the context of instructions is understood to be substantially analogous to ‘load’, ‘release’ and/or ‘execute’; assert the instruction generated by the retrieval channel device – Ellis abstract; The HTRC (host thread retrieval channel) receives contexts associated with DMA requests and then asserts instructions within the disk controller that, when executed, will cause data to be transferred. Each instruction asserted by the HTRC is a copy of the context being processed in the HTRC with the exception that the specified transfer length in the instruction is a subset of the context's remaining transfer length - Ellis 0023] upon the memory controller [instruction loading - Mykland 0079-0080; data assert functionality - Mykland 0277, 0279, 0286], whereupon the memory controller: 
	        i. transfers the output data to the target circuit in accordance with the transfer configuration data portion of the most recently asserted instruction [output from the RLU, e.g., computational results, are communicated to the data target via the data output pipe - Mykland 0008; The data pipe may be coupled with a data bus and/or a data source, such as a memory device or bus. The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe …  The instruction pipe may be coupled with an instruction source, such as a memory device or bus. The data source, the data target and/or the instruction source may be comprised within a single memory device. The instruction pipe and the data pipe may optionally include the same communications bus circuitry in whole or in part, whereby data and instructions may be transmitted via elements of the same communications bus either simultaneously on different elements or in a multiplexed technique - Mykland 0008]; and 
	        ii. accesses a next instruction in accordance with the fetch configuration data portion of the most recently asserted instruction [logic dependent instruction execution, wherein, based on a result derived by the RLU, the instruction pipe might decide to continue executing the current instruction or execute a next and loaded instruction Mykland 0079, 0081; The instruction pipe may be double or multiply buffered to enable data for a next instruction to be prepared or decompressed while data from a current instruction is executing - Mykland 0103, 0105; The link bit tells the fetcher to also fetch another fetch block appearing directly after this one - Mykland 0310] [An important and useful property of the process shown in FIGS. 4A through 4D is that all steps within this process can be performed without feedback from the data movement blocks in the system, such as from WDMA 226 or RDMA 220. This allows the process to loop and issue multiple instructions without waiting for feedback from the data movement blocks - Ellis 0068]. 
             Mykland does not explicitly disclose asserting an instruction.
	Nevertheless, in the same field of endeavor Ellis teaches processing a context for execution wherein an HTRC receives contexts associated with DMA requests and then asserts instructions within the disk controller that, when executed, will cause data to be transferred. Each instruction asserted by the HTRC is a copy of the context being processed in the HTRC with the exception that the specified transfer length in the instruction is a subset of the context's remaining transfer length - Ellis 0023. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement means for asserting an instruction in the invention of Mykland as taught by Ellis because it would be advantageous for efficiently executing data movement contexts as an optimized means for data/memory access - Ellis abstract, 0002, 0004, 0007, 0010.
With respect to independent claim 15 (withdrawn in claims filed 2/19/21, however relevant to rejection of claim 19 below) since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains one or more limitations which are addressed below:
a. a memory, the memory storing a plurality of instructions [The instruction pipe may be coupled with an instruction source, such as a memory device or bus - Mykland 0008; decompressed instructions may be stored in instruction buffers 22 located within, or associated with, the instruction pipe 6 and/or the RLU 8 - Mykland fig 1 in view of paragraph 0168-0170; efficiently execute one, or more than one, or a set of instructions in a single instruction cycle - Mykland 0176], each instruction including a fetch configuration data portion, a transfer configuration data portion, and a reconfiguration data portion [inputs and outputs of a given reconfigurable logic element are communicatively coupled to a plurality of configurable logic elements using communicative coupling configuration data. The term reconfigurable is used here to include the meaning of being sequentially configurable a plurality of times. A reconfigurable logic element is a logic circuit whose behavior can be reconfigured with logic circuit behavior configuration data. A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array - Mykland 0009 in view of  “Ascenium Processor A0 executes a series of custom mega-instructions and data directives instead of a set of RISC or CISC instructions” - Mykland 0574; ]; 
any number of local or remote memory controllers - Mykland 0303-0304, fig R-S; data unit/pipe 10 is a functional equivalent of a memory controller and is bi-directionally coupled to memory – Mykland fig 1 in view of 0009 teaching “The data pipe is a processor used substantially for performing data movement” which suggests that the data pipe must control access of a memory in order to perform data movement to/from the memory; memory controller(s) operable to receive instructions and output data from memory - Mykland 0290, 0293-0294] [data controller - Ellis abstract];
c. a reconfigurable logic circuit bi-directionally coupled with the memory controller, the reconfigurable logic circuit adapted to at least partially configure the memory controller [In a configuration period, the RLU 8 reconfigures the interconnections among the functional logic elements circuits 36, 37, 38, 40, & 42, to include muxes 36, cones 38, iterators 40, look up tables 42, logic gates, and other suitable logic circuits known in the art. - Mykland 0177-0178; The data pipe is a processor used substantially for performing data movement. A computational array is a plurality of reconfigurable logic elements communicatively coupled. The inputs and outputs of a given reconfigurable logic element are communicatively coupled to a plurality of configurable logic elements using communicative coupling configuration data. The term reconfigurable is used here to include the meaning of being sequentially configurable a plurality of times. A reconfigurable logic element is a logic circuit whose behavior can be reconfigured with logic circuit behavior configuration data. A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array – Mykland 0009];
d. a back buffer [back buffer - Mykland 0078-0081; plurality of back buffers of the invented general-purpose computer - Mykland 0080] coupled with the memory controller and the reconfigurable logic circuit [input to the instruction pipe (& RLU) is a variable width buffer 64 bytes wide & can be addressed by up to 32 of the internal memory controllers or by the external memory controller to move instructions in - Mykland 0290] and adapted to receive instructions from the memory controller and sequentially assert each received instruction [a broadest reasonable interpretation of the verb ‘assert’ as used in the context of instructions is understood to be substantially analogous to ‘load’, ‘release’ and/or ‘execute’; assert the instruction generated by the retrieval channel device – Ellis abstract; The HTRC (host thread retrieval channel) receives contexts associated with DMA requests and then asserts instructions within the disk controller that, when executed, will cause data to be transferred. Each instruction asserted by the HTRC is a copy of the context being processed in the HTRC with the exception that the specified transfer length in the instruction is a subset of the context's remaining transfer length - Ellis 0023] upon the memory controller and the reconfigurable logic circuit [instruction loading - Mykland 0079-0080; data assert functionality - Mykland 0277, 0279, 0286], 
whereupon the memory controller: 
i. transfers data bi-directionally between the memory and the reconfigurable logic circuit in accordance with the transfer configuration data portion of the most recently asserted instruction [output from the RLU, e.g., computational results, are communicated to the data target via the data output pipe - Mykland 0008; The data pipe may be coupled with a data bus and/or a data source, such as a memory device or (bidirectional) bus. The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe …  The instruction pipe may be coupled with an instruction source, such as a memory device or bus. The data source, the data target and/or the instruction source may be comprised within a single memory device. The instruction pipe and the data pipe may optionally include the same communications bus circuitry in whole or in part, whereby data and instructions may be transmitted via elements of the same communications bus either simultaneously on different elements or in a multiplexed technique - Mykland 0008]; and 
ii. accesses a next instruction in accordance with the fetch configuration data portion of the most recently asserted instruction [logic dependent instruction execution, wherein, based on a result derived by the RLU, the instruction pipe might decide to continue executing the current instruction or execute a next and loaded instruction Mykland 0079, 0081; The instruction pipe may be double or multiply buffered to enable data for a next instruction to be prepared or decompressed while data from a current instruction is executing - Mykland 0103, 0105; The link bit tells the fetcher to also fetch another fetch block appearing directly after this one - Mykland 0310] [An important and useful property of the process shown in FIGS. 4A through 4D is that all steps within this process can be performed without feedback from the data movement blocks in the system, such as from WDMA 226 or RDMA 220. This allows the process to loop and issue multiple instructions without waiting for feedback from the data movement blocks - Ellis 0068].
With respect to independent claim 19 since the instant claim is substantially similar in scope relative to claim 15, it is rejected according to substantially the same rationale as applied to claim 15, with minor differences considered.  The instant claim contains one or more limitations which are addressed below:
1. generate an output data in accordance with most recently asserted instruction [data output from memory in accordance with asserted instruction – Mykland 0079-0080 in view of Ellis 0023]
2. transfer the output data to the target in accordance with the transfer configuration data portion of the most recently asserted instruction [output from the RLU, e.g., computational results, are communicated to the data target via the data output pipe - Mykland 0008; The data pipe may be coupled with a data bus and/or a data source, such as a memory device or bus. The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe …  The instruction pipe may be coupled with an instruction source, such as a memory device or bus. The data source, the data target and/or the instruction source may be comprised within a single memory device. The instruction pipe and the data pipe may optionally include the same communications bus circuitry in whole or in part, whereby data and instructions may be transmitted via elements of the same communications bus either simultaneously on different elements or in a multiplexed technique - Mykland 0008][data transferred from source to target as output data in response to a DMA request and corresponding context in accordance with the type of request read/write which is performed by respective functional units of HTRC 200 - Ellis fig. 2]; and 
3. access a next instruction in accordance with the fetch configuration data portion of the most recently asserted instruction [logic dependent instruction execution, wherein, based on a result derived by the RLU, the instruction pipe might decide to continue executing the current instruction or execute a next and loaded instruction Mykland 0079, 0081; The instruction pipe may be double or multiply buffered to enable data for a next instruction to be prepared or decompressed while data from a current instruction is executing - Mykland 0103, 0105; The link bit tells the fetcher to also fetch another fetch block appearing directly after this one - Mykland 0310] [An important and useful property of the process shown in FIGS. 4A through 4D is that all steps within this process can be performed without feedback from the data movement blocks in the system, such as from WDMA 226 or RDMA 220. This allows the process to loop and issue multiple instructions without waiting for feedback from the data movement blocks - Ellis 0068]; 
b. communicatively coupling the device to a target circuit, the target circuit adapted to receive output data from the device [device coupled with target and output data may be transferred between source and target – Mykland 0008-0009]; 
c. loading a first instruction of the plurality of instructions into the back buffer [back buffer - Mykland 0078-0081; plurality of back buffers of the invented general-purpose computer - Mykland 0080; input to the instruction pipe is a variable width buffer 64 bytes wide & can be addressed by up to 32 of the internal memory controllers or by the external memory controller to move instructions in - Mykland 0290]; 
d. asserting the first instruction from the back buffer and to the memory controller [a broadest reasonable interpretation of the verb ‘assert’ as used in the context of instructions is understood to be substantially analogous to ‘load’, ‘release’ and/or ‘execute’; assert the instruction generated by the retrieval channel device – Ellis abstract; The HTRC (host thread retrieval channel) receives contexts associated with DMA requests and then asserts instructions within the disk controller that, when executed, will cause data to be transferred. Each instruction asserted by the HTRC is a copy of the context being processed in the HTRC with the exception that the specified transfer length in the instruction is a subset of the context's remaining transfer length - Ellis 0023; instruction loading - Mykland 0079-0080; data assert functionality - Mykland 0277, 0279, 0286]; 
e. execution by the memory controller of the first instruction [logic dependent instruction execution, wherein, based on a result derived by the RLU, the instruction pipe might decide to continue executing the current instruction or execute a next and loaded instruction Mykland 0079, 0081; The instruction pipe may be double or multiply buffered to enable data for a next instruction to be prepared or decompressed while data from a current instruction is executing - Mykland 0103, 0105; The link bit tells the fetcher to also fetch another fetch block appearing directly after this one - Mykland 0310]; 
f. accessing in accordance with the first instruction by the memory controller of a second instruction [logic dependent instruction execution, wherein, based on a result derived by the RLU, the instruction pipe might decide to continue executing the current instruction or execute a next and loaded instruction Mykland 0079, 0081; The instruction pipe may be double or multiply buffered to enable data for a next instruction to be prepared or decompressed while data from a current instruction is executing - Mykland 0103, 0105; The link bit tells the fetcher to also fetch another fetch block appearing directly after this one - Mykland 0310]; and 
g. transference of an output data in accordance with the first instruction from the memory to a target circuit [output from the RLU, e.g., computational results, are communicated to the data target via the data output pipe - Mykland 0008; The data pipe may be coupled with a data bus and/or a data source, such as a memory device or bus. The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe …  The instruction pipe may be coupled with an instruction source, such as a memory device or bus. The data source, the data target and/or the instruction source may be comprised within a single memory device. The instruction pipe and the data pipe may optionally include the same communications bus circuitry in whole or in part, whereby data and instructions may be transmitted via elements of the same communications bus either simultaneously on different elements or in a multiplexed technique - Mykland 0008][data transferred from source to target as output data in response to a DMA request and corresponding context in accordance with the type of request read/write which is performed by respective functional units of HTRC 200 - Ellis fig. 2]. 
 With respect to dependent claim 2 Mykland/Ellis discloses wherein the back buffer is implemented on-chip with the memory controller [optionally local on-chip memory resources - Mykland 0203; fetch splitter is part of data pipe - Mykland 0294; memory controllers are part of data pipe and fetch splitter in view of fig R, S & paragraph 0294 and back buffer as seen in fig 1 is on chip with data pipe where memory controller(s) are located - Mykland 1 in view of fig A]. 
With respect to dependent claim 3 Mykland/Ellis discloses wherein the back buffer is comprised within the memory controller [input to the instruction pipe is a variable width buffer 64 bytes wide & can be addressed by up to 32 of the internal memory controllers or by the external memory controller to move instructions in - Mykland 0290, it would have been obvious to integrate an instruction buffer with the memory controller that accesses the buffer for instruction processing to reduce instruction/memory access latency - Mykland 0181, 0206, 0304;  The data buffers 54 contain data provided by the RLU 8, the instruction pipe 6, an interrupt circuit 56 and/or the data pipe 10. The RLU 8 may access the data stored in the buffers 54, or have data communicated from the buffers 54 and to functional logic elements circuits 36, 37, 38, 40, & 42 of the RLU 8. This buffering of data enables the RLU 8 to have a plurality of datum or sets of data available in anticipation of potential elections of processing steps or execution cycles of the invented processor 2. The plurality of data buffers thereby enables the invented processor 2 to operate more efficiently by making data necessary for alternate configuration steps and/or execution cycles be available to the RLU 8 substantially simultaneously - Mykland 0181].
With respect to dependent claim 4 Mykland/Ellis discloses wherein the memory controller is bi-directionally coupled with the target circuit and the memory, and the memory controller is adapted to receive target data from the target circuit and to deliver the target data to the memory in accordance with the transfer configuration data portion of the most recently asserted instruction [processor 48 further comprises a plurality of data buffers 50 located in the RLU 8 and the data pipe 10, multiple data buses, a data pipe 10 instruction bus 4 and a data cache 52. The method of the present invention as embodied with the invented processor 2 uses a clock-to-width multiplexer to bi-directionally communicate data to and from a data interface 54 of the invented processor 2 and a RAM 16 - Mykland 0180;  The data buffers 54 contain data provided by the RLU 8, the instruction pipe 6, an interrupt circuit 56 and/or the data pipe 10. The RLU 8 may access the data stored in the buffers 54, or have data communicated from the buffers 54 and to functional logic elements circuits 36, 37, 38, 40, & 42 of the RLU 8. This buffering of data enables the RLU 8 to have a plurality of datum or sets of data available in anticipation of potential elections of processing steps or execution cycles of the invented processor 2. The plurality of data buffers thereby enables the invented processor 2 to operate more efficiently by making data necessary for alternate configuration steps and/or execution cycles be available to the RLU 8 substantially simultaneously - Mykland 0181].
With respect to dependent claim 5 Mykland/Ellis discloses wherein the target data comprises at least a datum of configuration data [The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe - Mykland 0008; The data pipe is a processor used substantially for performing data movement. A computational array is a plurality of reconfigurable logic elements communicatively coupled. The inputs and outputs of a given reconfigurable logic element are communicatively coupled to a plurality of configurable logic elements using communicative coupling configuration data. The term reconfigurable is used here to include the meaning of being sequentially configurable a plurality of times. A reconfigurable logic element is a logic circuit whose behavior can be reconfigured with logic circuit behavior configuration data. A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array - Mykland 0009].
With respect to dependent claim 6 Mykland/Ellis discloses wherein the memory controller is bi-directionally coupled with the target circuit and the memory controller is adapted to receive assertions of configuration data by the target circuit [data pipe may be optionally coupled with a data target, such as a data bus or a memory - Mykland 0009; a bus is understood to be a bi-directional coupling as it facilitates data transfer between a source and target].
With respect to dependent claim 7 Mykland/Ellis discloses wherein the memory controller is bi-directionally coupled with the memory, and the memory controller is adapted to receive target data from the target circuit and to deliver the target data to the memory [data pipe may be optionally coupled with a data target, such as a data bus or a memory - Mykland 0009; a bus is understood to be a bi-directional coupling as it facilitates data transfer between a source and target].
With respect to dependent claim 8 Mykland/Ellis discloses wherein the target data comprises at least a datum of configuration data [The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe - Mykland 0008; The data pipe is a processor used substantially for performing data movement. A computational array is a plurality of reconfigurable logic elements communicatively coupled. The inputs and outputs of a given reconfigurable logic element are communicatively coupled to a plurality of configurable logic elements using communicative coupling configuration data. The term reconfigurable is used here to include the meaning of being sequentially configurable a plurality of times. A reconfigurable logic element is a logic circuit whose behavior can be reconfigured with logic circuit behavior configuration data. A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array - Mykland 0009].
With respect to dependent claim 9 Mykland/Ellis discloses wherein the back buffer is coupled with the target circuit [back buffer is coupled with data target such as bus or memory and data pipe - Mykland fig 1], and the back buffer is adapted to communicate at least one datum of target configuration asserted instructions, including instructions for configuring/reconfiguring a target, may be stored in one or more back buffer before being moved to a front/size buffer for execution and are thereby used to configure/reconfigure the functional elements of the DSP – Mykland 0171 in view of 0079-0081 further in view of 0009 teaching “A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array”; general purpose computer having pluralities or multiplicities of logic elements … an ability to simultaneously configure a plurality of logic elements having programming addresses – Mykland 0104; reduce the quantity of bits or information necessary to reconfigure the RLU by organizing a subset or all reconfigurable circuits of the RLU of into pluralities of associated circuits, wherein each plurality may comprise a group of circuits that are reconfigurable with one command consisting of one bit, or a few bits. This optional capability of reconfiguring a plurality of associated circuits by means of a single bit or element of the RLU instruction reduces the size of the instruction necessary to reconfigure the RLU in a given reconfiguration step – Mykland 0118].
With respect to dependent claim 10 Mykland/Ellis discloses wherein the memory controller is adapted to receive target data from the target circuit and to deliver the target data to the memory [data pipe is responsible for moving data to/from target using internal memory controllers that are integral to the data pipe – Mykland 0008-0009 in view of fig R & S].
With respect to dependent claim 11 Mykland/Ellis discloses wherein the target data comprises at least a datum of configuration data [The data pipe may be optionally coupled with a data target, such as a data bus or a memory, to which the computational results of the RLU are communicated via the data pipe - Mykland 0008; The data pipe is a processor used substantially for performing data movement. A computational array is a plurality of reconfigurable logic elements communicatively coupled. The inputs and outputs of a given reconfigurable logic element are communicatively coupled to a plurality of configurable logic elements using communicative coupling configuration data. The term reconfigurable is used here to include the meaning of being sequentially configurable a plurality of times. A reconfigurable logic element is a logic circuit whose behavior can be reconfigured with logic circuit behavior configuration data. A computational array instruction is: either/both logic circuit behavior configuration data and/or communicative coupling configuration data for all or any portion of the computational array - Mykland 0009]. 
With respect to dependent claim 12 Mykland/Ellis discloses wherein the memory controller is bi-directionally coupled with the target circuit [data pipe may be optionally coupled with a data target, such as a data bus or a memory - Mykland 0009; a bus is understood to be a bi-directional coupling as it facilitates data transfer between a source and target] and the memory controller is adapted to receive a broadest reasonable interpretation of the verb ‘assert’ as used in the context of instructions is understood to be substantially analogous to ‘load’, ‘release’ and/or ‘execute; instruction loading - Mykland 0079-0080; data assert functionality - Mykland 0277, 0279, 0286].
With respect to dependent claim 13 Mykland/Ellis discloses The device of claim 1, further comprising the target circuit [data pipe may be optionally coupled with a data target, such as a data bus or a memory - Mykland 0009 & fig 1; The data source, the data target and/or the instruction source may be comprised within a single memory device - Mykland 0008]. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 10-11 that “With regard to independent claim 1, Applicant respectfully asserts that a primary distinction between the present Application and Mykland as cited is that the present Application does not require any reconfigurable logic units. While the specification and withdrawn claims will show that the invented technology might usefully incorporate or interact with reconfigurable logic units, this aspect is not compulsory or required. The element that might be an RLU in some cases in named in the present Application by a more generic term, as the "target circuit" or "target device" (element number 4), clearly indicating that this target device need not be of a specific type, and something such as a reconfigurable logic unit is only one available example of possible target devices. This broadness of device type can be found at least at the Abstract; Paragraph [0015]; Figures 1-15 and accompanying text (which all present this element as the "target device 4"); and Figures 17, 21, 24, 25, and 26 and accompanying text, which all describe aspects as applying to either "target device" or "reconfigurable logic", indicating that these are intended as distinct embodiments.	In patentable distinction, reconfigurable logic units are integral to the invention of Mykland as cited, and all embodiments of Mykland as cited require an RLU component. Mykland as cited fully fails to motivate, anticipate, disclose, or teach the aspect of not being explicitly limited to use of a reconfigurable logic unit.
For at least the rationale given above, Applicant respectfully asserts that that the rejections of claim 1 under 35 USC 103 are traversed and claim 1 is in condition for allowance. Accordingly, Applicant The examiner respectfully submits that the reconfigurable logic unit taught in the prior art reads on the target circuit as claimed].
All remarks are understood to have been addressed herein.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Marwan  Ayash/ - Examiner - Art Unit 2133



/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133